DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 and 7/28/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi US 20170276648.
As to claim 1, Takahashi teaches “A structural health monitoring system that monitors structural health of a structural object ([0003]) having a plate-like first inspection area and a second inspection area (Figure 12 has multiple inspection areas #30), the first inspection area having no bent portion (Figure 12; [0063]), the second inspection area including a bent plate-like portion (Figure 9; [0063]), the structural health monitoring system comprising: an ultrasonic transducer that oscillates an ultrasonic wave to the first inspection area (Figure 12, #51; [0080] to [0082]); an ultrasonic sensor that detects a waveform of at least one of a transmission wave of the ultrasonic wave and a reflected wave of the ultrasonic wave (Figure 12, #10; [0080] to [0082]), the transmission wave having transmitted the first inspection area, the reflected wave having been reflected in the first inspection area ([0080] to [0082]); a strain sensor that detects a strain amount of the second inspection area (Figure 12, #10 can also be optical sensors that are strain sensor. Therefore some of the sensors can be strain sensors and others can be ultrasonic sensors; [0063]; [0090] to [0092]); and signal processing circuitry that obtains at least one index (Figure 12, #52), representing health of the structural object including the first inspection area and the second inspection area, based on the waveform detected by the ultrasonic sensor and the strain amount detected by the strain sensor ([0052]; [0086]; [0088]).”
It can be seen in Blazic US 5184516, cited as evidence, that many structural health systems do combine both ultrasonic sensing and strain sensing methods to determine the structural health of a component (Columns 1 and 2).

As to claim 2, Takahashi teaches “wherein the at least one index includes at least one of whether the structural object has been damaged, whether the structural object has cracked, whether the structural object made of fiber reinforced plastic has delaminated, and an index expressing degree of a defect that has arisen on the structural object ([0086] teaches analyzing the signals from the sensors and determining a flaw from the measured data. The measured signals are dependent on the severity of the crack, as well as the material being used since transmission signals propagate at different speeds in different materials).”

As to claim 3, Takahashi teaches “wherein the signal processing circuitry determines whether there is a possibility that the defect has arisen in the first inspection area, based on the detected strain amount in the second inspection area (Figure 12, data from sensors #10 is sent to processing unit #52. Based on the data, the processor can determine possible defects and/or damage. This claim pertains to the use/function of the processor. The prior claims a processor, meaning that it is capable of functioning in the same manner as the claimed processor).”

As to claim 4, Takahashi teaches “wherein the signal processing circuitry segments the second inspection area into areas, and determines whether there is the possibility, based on the strain amount in a selected area out of the segmented areas, the selected area being closest to the first inspection area (Figure 12, data from sensors #10 is sent to processing unit #52. Based on the data, the processor can determine possible defects and/or damage. This claim pertains to the use/function of the processor. The prior claims a processor, meaning that it is capable of functioning in the same manner as the claimed processor; [0086] teaches analyzing the signals from the sensors and determining a flaw from the measured data. The measured signals are dependent on the severity of the crack, as well as the material being used since transmission signals propagate at different speeds in different materials).”
As to claims 5 and 13, Takahashi teaches “a control circuit that controls the ultrasonic transducer to oscillate the ultrasonic wave toward the first inspection area when the signal processing circuitry has determined that there is the possibility ([0086]).”

As to claim 7, Takahashi teaches “An aircraft structural object comprising: the structural health monitoring system according to claim 1 ([0088]).”

As to claim 8, Takahashi teaches “	A method of monitoring the structural health of the structural object, the method comprising using the structural health monitoring system according to claim 1 (Abstract; [0086]; [0088]).”

As to claim 9, Takahashi teaches “A method of monitoring structural health of a structural object ([0003])  having a plate-like first inspection area and a second inspection area (Figure 12 has multiple inspection areas #30), the first inspection area having no bent portion (Figure 12; [0063]), the second inspection area including a bent plate-like portion (Figure 9; [0063]), oscillating an ultrasonic wave to the first inspection area by an ultrasonic transducer (Figure 12, #51; [0080] to [0082]); detecting a waveform of at least one of a transmission wave of the ultrasonic wave and a reflected wave of the ultrasonic wave (Figure 12, #10; [0080] to [0082]), the transmission wave having transmitted the first inspection area, the reflected wave having been reflected in the first inspection area, the waveform being detected by an ultrasonic sensor ([0080] to [0082]); detecting a strain amount of the second inspection area by a strain sensor (Figure 12, #10 can also be optical sensors that are strain sensor. Therefore some of the sensors can be strain sensors and others can be ultrasonic sensors; [0063]; [0090] to [0092]); and obtaining an index, representing health of the structural object including the first inspection area and the second inspection area, based on the waveform detected by the ultrasonic sensor and the strain amount detected by the strain sensor (Figure 12, #52; [0052]; [0086]; [0088]).”
It can be seen in Blazic US 5184516, cited as evidence, that many structural health systems do combine both ultrasonic sensing and strain sensing methods to determine the structural health of a component (Columns 1 and 2).

As to claims 10 and 18, Takahashi teaches “The method according to claim 8, wherein the structural object includes an aircraft structural object having a panel and at least one reinforcing member attached to the panel, the at least one reinforcing member including at least one of a stringer, a spar, a rib and a frame, the panel including the first inspection area, the at least one reinforcing member including the second inspection area, the strain sensor being attached to the at least one reinforcing member, the ultrasonic transducer and the ultrasonic sensor being attached to the panel (Figure 9; [0063]).”

As to claims 11 and 19, Takahashi teaches “wherein the ultrasonic wave is a Lamb wave ([0085]).”

As to claims 12 and 20, Takahashi teaches “wherein an area including the bent plate-like portion is determined as the second inspection area while a plate-like area, having no bent portion, larger than the second inspection area is determined as the first inspection area, the first and second inspection areas being determined based on a characteristic of a Lamb wave and a variation in the strain amount that the Lamb wave propagates in a wider range than a range in which the variation in the strain amount propagates while a first attenuation amount in amplitude of the Lamb wave is larger than a second attenuation amount of the variation in the strain amount in the bent plate-like portion ([0085] teaches Lamb waves, and this claim is directed towards the behavior of Lamb waves in the first and second inspection areas which differ in shape. The Lamb waves in behave in the same manner depending on the shape of the inspection area, therefore the prior arts recitation of Lamb waves inherently reads on this limitation).”

As to claim 15, Takahashi teaches “the structural health monitoring system according to claim 2 ([0088]).”

As to claim 16, Takahashi teaches “An aircraft structural object comprising: the structural health monitoring system according to claim 3 ([0088]).”

As to claim 17, Takahashi teaches “An aircraft structural object comprising: the structural health monitoring system according to claim 4 ([0088]).”




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi US 20170276648 in view of Abe US 20190112072.
As to claims 6 and 14, Takahashi does not explicitly teach strain amount.
Abe teaches “wherein the signal processing circuitry estimates an area in which a defect has arisen, based on the strain amount, when it has been determined that the defect has arisen in the first inspection area, based on the waveform ([0026]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Takahashi with Abe. Determining a strain amount is known in the art since it is critical to the health of an object. The strain amount can indicate the remaining health of the object meaning its indicative of when the object needs to be replaced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863